 IRON WORKERS,LOCAL 577International Association of Bridge,Structural and Or-namental IronWorkers,AFL-CIO,Local UnionNo. 577 (Various Employers in Hannibal,Missouri,Area)and Larry R. Hudnall,International Associa-tion of Bridge,Structural and Ornamental IronWorkers, AFL-CIO, Local Union No. 577 (Tri-State Steel Erectors,Inc.) and Darrell W. Williams.Cases 14-CB-2183 and 14-CB-2267September14, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS, AND KENNEDYOn October 18, 1971, Trial Examiner Joseph I.Nachman issued the attached Decision in this pro-ceeding. Thereafter, the Respondent and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings, and conclusions, asmodified below, and to adopt his recommended Or-der.'We agree with the Trial Examiner thatRespondent's refusal to offer Williams, a union mem-ber, job referrals in the Quincy area was in retaliationfor his having filed a charge with the Board againstthe Union, and that in so doing Respondent violatedSection 8(b)(1)(A). However, unlike the Trial Exam-iner,we ground the 8(b)(1)(A) violation not on thebreach, "for irrelevant and invidious reasons," ofRespondent's obligation to accord Williams equalrights with other unionmembers inthe matter of jobreferrals, but instead on this unlawful attempt to disci-pline a member for exercising his right to invoke theprocesses of the Board .2In adopting the Trial Examiner's dismissal of the8(b)(1)(A) charge filed by Larry R. Hudnall, we do sofor the reason that, on the basis of the entire record,the evidence, in our opinion, fails to establish thatRespondent did, in fact, discriminate against Hudnallin the matter of job referrals, in violation of Section8(b)(1)(A). In support of,our conclusion, we note theRespondent's referral of Hudnall to two jobs betweenmid-October 1970, when he first applied to the Re-spondent for referrals, and November 25, 1970;Hudnall's support of the Respondent's claim that itsfailure to refer him during the winter of 1970-71 was37due to lack of available work; Hudnall's failure toreply to Area Steward Crist's call to his home onJanuary 27, 1971, 2 days after Hudnall's filing of thecharge in Case 14-CB-2183, on the excuse that hebelieved the call merely related to the charge; hisunexplained failure to either seek employment on hisown between November 25, 1970, and April 28, 1971,or to apply to the Respondent for referrals from Janu-ary 25, 1971, to April 28, 1971; the Respondent's re-ferral of Hudnall to two jobs in May and June 1971shortly after Hudnall notified Crist that he (Hudnall)needed a job; and Respondent's referral of Hudnall,in June 1971, to a third job which, it advised him,might last all summer, but which Hudnall failed tofollow up, without notification either to the pros-pective employer or to the Respondent.In our view, the above facts show that Hudnall'sdifficulty in securing job referrals was due in largepart both to the scarcity of available jobs and toHudnall's own laxity, either in securing jobs on hisown initiative or in following up the Respondent'sreferrals,forwhich the Respondent cannot beblamed.We therefore conclude that the GeneralCounsel has failed to sustain the burden of provingthat the Respondent did in fact discriminate againstHudnall in the matter of job referrals, in violation ofSection 8(b)(1)(A).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatInternational Association of Bridge, Structural andOrnamental Iron Workers,AFL-CIO,Local UnionNo. 577, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner's rec-ommended Order.1We deny, aswithout merit,theRespondent'smotion todismiss theinstant proceeding with regardto all of the Employers other than Tri-State,as to which the Respondent concedesjurisdiction.Where, ashere, the sub-stantive allegations of the complaint charge interferencewith the statutoryright of an individual to resortto the Board's processes,public policyrequiresthat theBoard exerciseits jurisdiction to thefullest extentPhiladelphiaMoving PictureMachineOperators'Union,Local No 307, I A.T S E,159NLRB 1614,fn 3, and cases thereincitedAsthe record establishes theexistenceof statutoryjurisdiction,we shallassert jurisdictionon this basis,regardlessof whether any of our discretionarystandards for asserting juris-diction as to theseother employershave been met. SeeWood, Wire and MetalLathers'International Union,Local No 238, AFL-CIO156 NLRB 9972 Local 138,InternationalUnion of Operating Engineers, AFL-CIO (CharlesS Skura),148 NLRB 679.Member Jenkins, althoughsubscribingto therationaleherein,furtherrelies on the Trial Examiner'srationale,supportedbyMiranda Fuel Company,Inc,140 NLRB 181,ChauffeursUnionLocal 923 (Yellow Cab Company),172NLRB No 248, andHoistingand Portable Engineers,Local No 4 (TheCarlson Corporation),189 NLRB No 52.199 NLRB No. 8 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Trial Examiner: This proceeding,tried before me at Hannibal, Missouri, on June 22-24 andJuly 21 and 22, with all parties present and duly representedby counsel or in person, involves separate complaints,' pur-suant to Section 10(b) of the National Labor Relations Act(herein the Act), consolidated for purposes of trial and deci-sion, allege in substance that International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO, Local Union No. 577 (herein Respondent or Union),pursuant to understandings or agreements with various em-ployers, operated an exclusive hiring arrangement, and inthe course thereof discriminated against the Charging Par-ties in referrals for employment in violation of Section8(b)(2) and (1)(A) of the Act. In the case of Hudnall, thecomplaint alleged basically that such discrimination wasexercised because he lacked membership in the Union,while in the case of Williams it is alleged to be because hefiled charges against the Union, or because of a personalfeud between he and one or more officials of Respondent,or both. For reasons hereafter more fully stated, I find andconclude that the General Counsel has failed to prove by apreponderance of the evidence that there existed in this caseany "agreement" or "understanding" between the Unionand any employer that referral by or clearance from theUnion was a condition of employment, and hence there wasno violation of Section 8(b)(2) and (1)(A) of the Act as toeither Hudnall or Williams. However, I do find and con-clude that, after Williams acquired membership in the Un-ion, the latter breached its duty of fairly and impartiallyrepresenting him, and thereby violated Section 8(b)(1)(A) ofthe Act.At the trial all parties were permitted to introduce rele-vant evidence, to examine and cross-examine witnesses, toargue orally on the record, and to submit briefs. Oral argu-ment was waived. Briefs submitted by the General Counseland Respondent, respectively, have been duly considered.Upon the pleadings, stipulations of counsel, the evidence,including my observation of the demeanor of the witnesseswhile testifying, and the entire record in the case, I make thefollowing:FINDINGS OF FACT 2THE UNFAIR LABOR PRACTICES ALLEGEDA. BackgroundThe Unionmaintainsits headquartersat Burlington,Iowa, whereall of itsprincipal officers,including its full-time business agent,reside.Because the Union's territoriali In 14-CB-2183, the complaint issued April 23, on a charge filed January25 In 14-CB-2267, the complaint issued July 13, on a charge filed June 28All dates mentioned herein are 1971, unless otherwise indicatedjurisdiction is extensive, it has so-called area stewards atcertain locations, including Hannibal, Missouri, and Quin-cy, Illinois, the two locations involved in this proceeding. Atboth of these locations, as well as in its Burlington office,the Union operates separate hiring halls from which it dis-patches men to various jobs when employers so request. Thehiring hall at Burlington is run by Union Business ManagerCrist; the one at Hannibal by Area Steward Patrick; and theone Quincy by Area Steward Jesberg. While all operationsof the Union are under the general supervision of Cnst, thearea stewards are virtually independent in their respectiveareas. Respondent conceded that the men dispatched fromthe respective hiring halls fall in three classes, namely (1)members of Local 577; (2) so-called travelers, or dobie men,that is men who are members of another Local of the sameInternational; and (3) men who are not members of anylabor organization. Respondent further concedes that indispatching men members of Local 577 have an absolutepreference ahead of any man in either of the otherclassesand no one in classes (2) or (3) will be dispatched if amember of the Local is out of work. However, for the pur-poses of hiring hall classes (2) and (3) are treated as one, andnonmembers of the local are at times dispatched ahead ofdobie men.For some years, and certainly as far back as 1946, thelocal has been under contract with Burlington Builders As-sociation (herein Association) fixing the wages, hours, andterms and conditions of employment of members of thelocal. The latest such contract, which binds all members ofAssociation, was entered into as of May 5, 1969, to beeffective until April 30, 1972, and thereafter from year-to-year unless terminated by a specified notice. The contractdoes not contain a union-security clause, nor does it containany provision relating to the operation of a hiring hall.3Although all members of Association are bound by thecontract, there are a substantial number of employers in thejurisdiction of the Union who are not members of Associa-tion and who have not signed or otherwise agreed to be2No issue of commerce or labor organization is presented In Case 14-CB-2267, the complaint alleges and the answer admits facts which establishthat Tri-State Steel Erectors is engaged in commerce, and I find those factsto be as pleaded No commerce facts with respect to any other employer inthe Quincy area is shown As Tri-State is probably the largest employer ofironworkers in Quincy, and the violation found herein is Respondent's dis-criminatory refusal to refer Williams to any employer in the Quincy area, Ifind it reasonable to assume that, had Respondent referred in a nondiscrimi-natory manner, Williams would have been referred to Tri-State at some time,hence its commerce is a sufficient predicate for the assertion of jurisdictionin this case. SeeInternational Alliance of Theatrical Stage Employees, etc(Columbia BroadcastingSystem, Inc.), 199 NLRB 810, That Respondent is alabor organization is conceded3Henry E. Fitzsche, chairman of Association's labor negotiating commit-tee, testified that in negotiations over the years the Union has made requestsfor a contractual hiring hall, but that this was always refused by managementbecause they did not wish to take responsibility for policing the Union'sconduct in that regard IRON WORKERS,LOCAL 57739bound by the contract referred to, but do follow its termswhen they employ ironworkers. Of the employers ofironworkers operating in the Hannibal and Quincy areaswho testified in this proceeding, none is a member of Asso-ciation, none has signed a contract with the Union, but allfollowed the contract the Union negotiated with Associa-tion.B. The Hiring PracticesThose employers of ironworkers from the Hannibaland Quincy areas who testified, all denied that they had anyunderstanding or agreement with the Union that the latterwould be the exclusive source of supply of men, or that theywould hire only such persons as had been referred or clearedby the Union. Indeed some testified that on occasions theyhired directly by recalling men whom they had theretoforelaid off for lack of work, or sought an individual whom theylearned was a particularly good employee, or who possesseda particular skill they were then seeking, and that suchsolicitation was without notice to or consultation with theUnion. All employers admitted, however, that because theUnion was virtually the sole source of supply of qualifiedmen, that to obtain a sufficient number of men they wouldcall the area steward for the locale in which the work wasto be performed and request the latter to refer the numberof men needed. The area steward, if he had the requestednumber of men available, would refer them to the job; if hedid not have the requisite number of men available, hewould communicate with another area steward, or with thebusiness agent in Burlington, Iowa, and have them refer themen, if available. When the men reported to ajob pursuantto such referral they presented no documents to the employ-er, and the latter had no information as to the union statusof any employee, or the lack thereof.C. The Facts1.Case 14-CB-2183 (Hudnall)Hudnall began working as an ironworker in July 1968.Although he was not then a member of any labor organiza-tion,Hudnall was referred to jobs by one Buffington, whowas then Respondent's area steward for the Hannibal area.After working in Hannibal for about a year, Hudnall wentto Columbia, Missouri, which is outside Respondent's juris-diction, but the circumstances of this were not developed inthe record. In August 1970, Hudnall left Columbia and wentto Lubbock, Texas, where he apparently worked as anironworker.While in Lubbock, Hudnall was on October 7,1970, inducted into membership in Ironworkers Local 789,and upon receiving a membership book returned to Hanni-bal. On October 18, 1970, Hudnall met with Hannibal AreaSteward Patrick who volunteered that he might have workfor Hudnall in a few days, to which the latter replied thatthis is what he wanted, and added "I've got a ticket now,"meaning a union book. Patrick made no reply to this, andHudnall was unable to state with certainty that Patrick infact heard what he said, although he testified that Patrickwas no more than 8 feet from him and that he spoke in anormal tone of voice. The following day Patrick, pursuantto a request for men made to him by Quincy Area StewardJesberg, referred Hudnall to Tri-State Steel, an employer inQuincy. Hudnall accepted the referral and worked on thatjob for about 3 weeks.While working for Tri-State, Hudnall received a tele-phone call from Patrick wanting to know why Hudnall hadnot told him that he had a union book. Hudnall claimed thathe had so informed Patrick, but the latter insisted that hehad not, and stated that under the circumstances Hudnallwas not cleared into Respondent Local, and that Hudnallwould have to call Union Business Agent Crist for thatpurpose, and also threatened to prefer charges against himfor violation of some internal rule of the Union. Hudnallthen telephoned Crist and told the latter of his conversationwith Patrick, that he now had a union book, and pursuantto Patrick's instructions was calling to clear into Respon-dent Local. Crist assured Hudnall that he was now clearedinto the Local. Several days later Crist came to Tri-State jobin Quincy, called Hudnall from his work, and told the latterthat he did not like the fact that Hudnall had attempted toconceal from Patrick the fact that he had a book from Local789, and asked why Hudnall had not sought a book fromRespondent Local. Hudnall replied that he thought he haddone so, but Crist insisted that he had not; that to apply formembership in Respondent Local Hudnall had to completea form, pay a fee of $50, and wait for the Union's Board tocall him for examination, and that Hudnall had not done so.Crist then told Hudnall that he just as well go back to Texasbecause there would be very little work for him "aroundhere."Hudnall's job at Tri-State came to an end about No-vember 15, 1970, and he promptly telephoned Patrick toreport that fact. Several days later Patrick referred Hudnallto a job at Electric Wheel in Quincy, which lasted 2 or 3days.When that job ended, Hudnall again reported to Pat-rick that he was out of work, but the latter said he hadnothing at the time, and would call Hudnall when he did.From that time on Hudnall telephoned Patrick at least onceeach week asking for work but was told that none wasavailable. In the course of one such call about mid-January,Hudnall asked Patrick if he (Hudnall) was on the Union'sreferral list. Patrick replied affirmatively, but added thatthere was no work and there had been little all winter.Hudnall testified that he knew Patrick's statement was fac-tually correct 4On January 25, Hudnall filed his charge which initiatedCase 14-CB-2183. On January 27, Crist telephonedHudnall's home, but not finding him in spoke with his wife.Mrs. Hudnall testified that when she answered the tele-phone and the caller asked for her husband, she respondedthat he was not at home and asked who was calling and ifthere was any message; that the caller replied it was Crist,that there was no message, and that he would call Hudnalllater.Mrs. Hudnall testified emphatically that Crist did notsay that the call was in regard to work, and did not ask thatHudnall return the call.5 In any event, Mrs. Hudnall in-The facts to this point are based on the credited and virtually uncontrad-icted testimony of Hudnall Patrick admitted that Hudnall spoke to himabout mid-October 1970, and that he shortly thereafter referred him toTri-State, but claimed that Hudnall did not tellhim hehad a union book,as the latter testified I find it unnecessary to resolve that conflict. Theremainder of Hudnall's testimony to this point, Patrick did not deny5Crist admits that he made such a call, that it was made on January 27, 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDformed her husband, later that day, that Crist had called butleft no message other than that he would be in touch withHudnall later. Hudnall conceded that he did not call Crist,and gave as his reason therefor that he knew Crist hadreceived a copy of the charge and assumed that the filingof the charge is what Crist wanted to discuss.The evidence is clear that from the end of his employ-ment at Electric Wheel on or about November 25, 1970,until sometimeinMay, Hudnall received no job referralsfrom the Union. Although as above indicated, Hudnallcalled Patrick about work virtually each week from thetermination of the ElectricWheel job until he filed thecharge on January 25, he admits that after the charge wasfiled, he had no communication with either Patrick or Cristuntil on or about April 28, nor did he make any effort tosecure employment on his own as an ironworker. In themean timeHudnall receiveda letter fromthe Union's coun-sel,dated April 16, advising him that the Union had noobjection to his soliciting employment directly from anyemployer, and that he was free to do so at any time. Theletter additionally stated that Hudnall was free to show theletter to any employer to whom he might apply for work,and if such employer had any doubt about the authenticityof the letter such employer should contact the Union fordirect confirmation. After receiving said letter Hudnall stillmade no effortto secureemployment on his own, nor didhe make any effort tocommunicatewith the Union until hecalled Crist on April 28. Why Hudnall made no effort tofind work on his own since November 1970, the record doesnot indicate.According to Hudnall, in the April 28 telephone con-versation, he told Crist that he had not worked since No-vember, and needed it badly, and that Crist stated that heexpected a job to develop in the not too distant future atContinental Ship Form in Quincy, and would keep him inmind for it.Because of a telegramhe received from Crist,Hudnall telephoned Crist on May 16, and Crist at that timereferred Hudnall to the Continental Ship Form job, wherehe worked 5 days in shifts of 12 hours each, and was thenterminatedfor lack of work. Hudnall then reported to Cristthat he was out of work, and on June4 was againreferredby Crist to Continental Ship Form, where he again workedfor 5 days. AboutJune14,Crist telephoned Hudnall andasked the latter ifhe was interestedin work at Kirksville,6stating thatthe job wouldlast "all summer."Hudnall ac-cepted the referral,statingthat he would be on the job thefollowing morning. Hudnall admits that he never reportedto that job. He testified that he started for the job but hadtrouble with his car and was unable to complete the trip;that he called Crist's office to report what had happened butthat Crist wasnot in; that Crist's telephone was answeredby some man who promised to give Crist the message. Hud-nall admitted that he did not telephone the Company towhich he was to report, claiming that he did not know thebetween 9 and 10 a.m., that he spoke withMrs. Hudnallwho informed himthat her husband was not at home.According to Crist,after identifyinghimself,he asked Mrs Hudnall to have her husband to call him, that hewanted to speak with him about work I deem it unnecessary to resolve theconflict.6 Kirksville is also within Respondent's jurisdiction about 100miles north-west of Hannibal.Hudnall lived close to Hannibal.telephone number and that he did not thereafter go to thatjob.He also admitted that he was later informed by hisfamily that Crist had called him, that he did not return thecall but gave no reason for failing to do so. Since June 14,Hudnall had no conversation with either Crist or Patrick,nor has he received any referrals from the Union.'On June 29, Hudnall applied to the general superin-tendent of Tri-State Steel for employment, exhibiting at thetime the letter he received from Respondent's counsel, dat-ed April 16. Hudnall was hired and reported to work on orabout July 1, and was so employed when the hearing closed,as a part of a virtually permanent crew.2.Case 14-CB-2267 (Williams)Williams, who resides at Quincy, Illinois, had workedas an ironworker for a number of years prior to June 1969,obtaining virtually all his referrals from Jesberg, the areasteward at Quincy. During this period Williams was not amember of any union. On June 2, 1969, Williams filed acharge against Respondent alleging that it caused Tri-StateSteel to discriminate against him by refusing to refer himbecause of unfair, irrelevant, and invidious consideration,thereby violating Section 8(b)(1)(A) and (2) of the Act. Pur-suant to some agreement he reached with Respondent, Wil-liams onJuly 10, 1969, was inducted into full membershipin Local 577, and on July 15, 1969, withdrew his previouslyfiled charge.When Williams became a member of Respon-dent, he had worked for a substantial period in Kirksville(Missouri is about 100 miles from Quincy), and wanted toget closer to his home. Accordingly, he telephoned Jesbergand asked about possible work in the Quincy area. Jesbergreplied that he would not refer Williams to any job while hewas area steward; that Williams was to gethis referralsthrough theBurlingtonHall,8 and perhaps he could get ajob with the Labor Board. The job on which Williams wasworking at Kirksville, came to anend sometimein August1969. From that time to about mid-September, when Wil-liams obtained a job in Columbia, Missouri, which, as indi-cated is in the jurisdiction of Local 396, he telephonedJesberg a number oftimes askingabout work, and on eachoccasion was told, in substance, that Jesberg would not referhim. On one of these occasions Williams asked Jesberg thereason for his position, and the latter replied, "some peopledon't forget." During this period Williams also telephonedCrist and told the latter what Jesberg had stated, and askedCrist to refer him, but the latter said he had no work avail-able.Williams' job in Columbia terminated in October 1969.From that time until March 1970, Crist referred him to jobsinMcComb and Carthage, Illinois, and Keokuk, Iowa.However, in April 1970 Williams obtained a job at CedarRapids, Iowa, within the jurisdiction of Local 89, where heworked until the job came to an end in September 1970.While working in Cedar Rapids, Williams telephoned Crist7Based on the testimony of Hudnall Patrick gave no testimonycontraryto that of Hudnall in this regard Crist admits that he took over the referralof Hudnallin January,and that he referred Hudnall to the Continental ShipFormand Kirksville Jobs He admits also that he knew of the charge filedby Hudnall on January 25,receivinga copythereof from the Region.sTheRand-McNallyStandard Highway Mileage Guide showsQuincy,Illinois, to be 82 miles from Burlington, Iowa. IRON WORKERS,LOCAL 577and Jesberg asking for work in the Quincy area. Cristclaimed that he had no work available, and Jesberg againstated that there would be no work available for Williamsin the Quincy area so long as he (Jesberg) was area steward.Shortly after his job at Cedar Rapids ended, Williamsapplied to Tri-State Steel for work, speaking with the latter'sforeman Spangler, who is also a member of Respondent.During the interview Williams apparently made some state-ment to the effect that Jesberg would not refer him out. AtSpangler's suggestionWilliams went to Spangler's homethat evening, where the latter, with Williams listening on anextension,made a seriesof telephone calls to officials ofRespondent. The first call was to Jesberg, with Spanglerasking the latter why Williams could not go to work in theQuincy area. Jesberg replied that he did not refer Williamsout. Spangler argued that he needed Williams, but Jesberginsisted thatWilliams got his referrals only out of the hallin Burlington. Spangler then called Union President Tre-herne inBurlingtonand asked the latter why the troublebetween Jesberg and Williams had to continue, and why thelatter could not be referred out of the Quincy hall. Trehernereplied that he was not concerned with that end of the local.Spangler then called Crist and asked the latter why he couldnot get the trouble between Jesberg and Williams taken careof. Crist replied that he was not aware that there was trou-ble. Spangler then asked Crist if he (Spangler) could putWilliams to work, and Crist told Spangler to wait unti he(Crist) got down to Quincy and talked to Spangler. Therecord is clear that Williams did not go to work for Tri-Stateon this occasion, but the reason for it is not developed in thisrecord.'In the latter part of September 1970, Williams went toFlorida, returning to Quincy on or about April 4, l971, andwhile there worked in the jurisdiction of Local 272, locatedinMiami. About 2 weeks before leaving Florida, Williamstelephoned Crist and told the latter of his intention to returnto the Quincy area, and asked if there was any work avail-able.Crist toldWilliams to let him know when he (Wil-hams) got back to the Quincy area. Promptly upon reachingQuincy, Williams placed calls to, in the order stated, Jes-berg, Patrick, and Crist. He told Jesberg that he was backfrom Florida and wanted to register for work. Jesberg statedthat he would not refer Williams; that the latter was toobtain his referrals out of the hall in Burlington. Williamsprotested that Jesberg had carried on his feud long enough,and that he (Williams) was being hurt by it, but Jesbergremained adamant that he would notreferWilliams. In hiscall to Patrick,Williams stated that he was seeking workand knew that the American Cyanamide job in Hannibalwas about to start up, but Patrickalso statedthat he had nowork for Williams; that the latter was to get his work outof the hall inBurlington. In the call to Crist, Williams in-formed him of the conversations with Jesberg and Patrick,and stated that Jesberg had been "pouting" long enough,and that he (Crist) had the obligationto get mattersstraight-ened out. Crist professed not to know what was going on.Thereupon Williams stated that it was up to Crist to getacquainted with the problem and resolve it, because he9 Additionally it may be noted that the aforementioned events occurredmore than 6 months prior to the filing of either of the charges herein.41(William) was getting ready to go to the Labor Board aboutit.To this Crist replied that he was coming down to Quincyand "punch [Williams] in the nose." Williams' only replywas that Cnst knew where Williams lived, and that he couldcome whenever he liked.Unable to find work as an ironworker, Williams tooka job with Burlington Railroad as a budge builder helper.However, because he preferred to work as an ironworker,Williams again called Crist and advised him of that fact.Cnst stated that there was no work. Williams told Cnst thathe knew there was work at the soybean plant. Cnst repliedthat he could not refer him to thatiob. Williams then statedagain, as he had in the prior discussion with Crist, that if hecould not be treated as other members of the local were, thathe (Williams) was going to the National Labor RelationsBoard. Cnst again responded that he was going to punchWilliams in the nose. Several days later Williams receivedUnion Attorney Souders' letter of May 14, 1971. This letterstated, in substance, that Souders had been told by CristthatWilliams was threatening to file chargesagainst Re-spondent with the Board, and that he wanted to adviseWilliams (1) that Respondent had no contract,agreement,or understanding with any employer that employees mustbe referred only by Respondent, and that all employerswere free to hire directly if they so chose; (2) that Williamswas free to apply to any employer he wished, and if thatemployer chose to hire him, he was free to do so; (3) thatsome employers do call upon Respondent to refer men, andthat pursuant to such request Respondent does so, but as-sumed no obligation in that regard other than to give itsmembers equal treatment; and (4) that based on the fore-going Williams could file charges or not, as he saw fit, butthat Respondent would in neither event change its practices.A few days later, Crist telephoned Williams and re-ferred him to the soybean plant, where Williams worked for1week for Continental Ship Form on the 7 p.m. to 7 a.m.shift, taking a leave of absence from the Railroad for thatpurpose. From the end of that job to July 1, Williams heardnothing from Crist. In the meantime, on or about June 25,Williams took Souders' May 14 letter to Tri-State Steel andwas hired to report for duty on July 12, in order that hemight give the Railroad appropriate notice. When the hear-ing closed on July 21, he was still working at Tri-State. OnJuly 1, Crist again called Williams and wanted to refer himto a job at Tn-State. Williams replied that he had been hiredby that employer on June 25. Crist then asked why Williamshad filed the current charge on June 28, if he had obtainedwork on June 25. Williams replied that the problem hadgone on long enough and that it wastime to settleit.Cristthen asked for an opportunity to discuss the matter further,and the parties met for that purpose, apparently the follow-ing day. Crist asked what Williams wanted from the local.Williams replied that all he wanted was to have the local runright, that Jesberg had not been doing so, and that hethought Jesberg should be replaced.1°10 Thefindings in this section are based on the credited testimony ofWilliams Jesberg admitted that he makes virtually all referrals for work inthe Quincy area, and that Continental Ship Form and Electric Wheel Com-pany are the only two employers in the Quincy area to whom Crist madereferralsAlthough Jesberg denied that the National Labor Relations Boardwas discussed in any conversation he had with Williams, and denied that heContinued 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Contentions and Conclusionswith court approval, also consistently held that absent suchagreement or understanding:Neither employer nor union can be held accountablefor the unilateral actions of the other. Neither is boundto police the other nor can it be inferred that an unfairlabor practice indulged in by one is caused by theundisclosed activity of the other or through the tacitunderstanding of both. Evidence of such activity orunderstanding is necessary. 12Thus the basic issue on this branch of the case is whetherthe General Counsel has established by a preponderance ofthe evidence that Respondent and the employers involvedhad entered into an "understanding or arrangement" for anexclusive referral system, pursuant to which said employerswould hire only such persons as had been referred to themby, or had clearance from, Respondent. Upon considera-tion of the entire record, I must and do find and concludethat the General Counsel has failed to meet that burden ofproof, and hence all 8(b)(2) allegations of the complaintsmust be dismissed.The most that the General Counsel has shown to sup-port his contention is that the employers normally call theUnion when they need ironworkers, but there is no testimo-ny which shows, or from which it may be inferred, that theemployers do this in recognition of some obligation to fol-low that course. On the contrary, the uncontradicted testi-mony of all employers who testified on the subject is notonly that there exists no understanding or agreement thatthey will hire only those referred by the Union, but that theirnormal practice of calling the Union formen isdictated bythe fact that they have learned from experience that theUnion is the sole source of men who have the requisite skillsand qualifications. Additionally, the record shows thatwhen an employer finishes a job the men are laid off, butwhen another job commences he attempts to hire those ofthe previously laid-off employees whom he regards as par-ticularly competent, and does this by calling the men direct-ly, and only if he is unsuccessful in filling his needs in thatmanner does he call the Union at all. There is also evidencethat at least one employer hired an ironworker who ap-peared at the gate seeking work, albeit that such an eventhappened infrequently. Finally, there is a complete lack ofevidence than any employer ever asked an employee forproof of the fact that he had in fact been referred by Re-spondent, or refused to hire or discharge anyone until proofof union referral was furnished, or that the Union everasked any employer to discharge an employee because hehad in fact not been referred by Respondent. The mere factthat the employers unilaterally chose to ask the Union torefer men does not establish a mutual agreement or under-standing that the employers here involved would use theUnion as their exclusive source of supply for ironworkers.See Food Fair, Inc.,citedsupra.1311Bricklayers,Masons etc., Local Union No 18 (Furgeson Tile and MarbleCo ),N141NLRB 1601L R B v Brotherhood of Painters, etc [Spoon Tile Co J,242 F 2d 477,480 (C A. 10), quoted with approval by the Board inLocal626,UnitedBrotherhood of Carpenters (Food Fair Stores, Inc ),142 NLRB 1238, 1240 SeealsoTonn and Blank, Inc,182 NLRB No. 3913 In reaching the conclusion that the General Counsel hasfailedto estab-lish the existence of an exclusive referral system I have not overlooked theaffidavits of Cnst, Jesberg, and Patrick, taken in the course ofan investiga-tion of a priorcase, tothe effect that the employers were required to hire only1.The 8(b)(2) allegationsConceding that there is no written contract betweenRespondent and any employers involved which establishedan exclusive referral system, the General Counsel contendsnonetheless, as I understand his argument, that because theemployers involved generally followed the practice of call-ing Respondent when they needed ironworkers, regardingRespondent as virtually the sole source of supply for compe-tentmen, that this was in effect an "agreement or under-standing" between the parties that the employers wouldemploy only those ironworkers that were referred by Re-spondent. From this premise the General Counsel arguesthat as Respondent admits it discriminated against the per-mit men by giving preference in referral to those who weremembers of the local, it caused the employers to discrim-inate against those members of Respondent it did not refer,in violation of Section 8(a)(3) of the Act, and thereby viola-ted Section 8(b)(2). I am unable to agree with the GeneralCounsel's contentions.Although the Board has consistently held that eventhough the written agreement between the parties containsno exclusive referral provisions, an unlawful "under-standing" may be found if, in the particular case, "the rec-ord reveals the existence of an oral agreement orarrangement which requires membership in, or clearancefrom [the Union] as a condition of employment."" it has,ever told the latter to go back to Florida for work, and that he did not"believe" he said, anything to Williams to the effect that he had a goodmemory, or that he did not forget,he admitted that Williams had talked tohim in the relevant period about work,that he did not send Williams to anyjob, but always referred him to Crist. Jesberg claims that he took this actionbecause in late 1969 or early 1970 Williams, and one Kaufman who was takeninto membership at the same time as Williams,had written to the Interna-tional Union complaining that they were not getting their fair share of thework in the Quincy area, that the International sent the latter to the localfor disposition of the complaint, that at a meeting of the local which Kauf-man attended,and Williams though in the building did not attend, he (Jes-berg)made the suggestion that if Kaufman and Williams were dissatisfiedwith the manner in which referrals were being madein Quincy they couldget their referrals out of Burlington,where they would be made by Crist, thatKaufman agreed to this, and a resolution to that effect was adopted by thebody, and since that time he has not assigned Williams to a job, but alwaysreferred him to Crist Crist admitted that normally the area stewards makeall referrals on their own,and that he seldom refers in their respective areas,that after Williams and Kaufman were admitted to membershipin July 1969he told Jesberg that he would take over the task of referring them, and didso, that in one conversation after Williams returned from Florida,the latterdid complain about the lack of referrals and threatened to go back to theLabor Board, and that he asked Williams to wait until he could go over hislists, and on the following day referred Williams to the Continental ShipForm Job Crist also admitted that "it is possible" he told Williams that he"would punch him in the nose," but claims that this was occasioned by thefact that he got "a little steamedup" whenWilliams threatened to "whip"Jesberg, an alleged threat which Williams denied making Crist also claimedthat he was unable to refer Williams because the latter would not notify himwhen he was out of work,and that on a number of occasions he telephonedWilliams about Jobs whichthe latter refused, mentioningspecifically jobs inMonmouth and Gladstone,Illinois. Itmay be noted that these towns are,according to the map, about 100 miles from Quincy where Williams lived,and much closer to Burlington from which point referrals to these Jobs wouldnormally be made It may also be noted that neither Crist nor Jesberg deniedthe telephone conversation with Spangler which Williams testified he over-heard on the extension telephone To the extent that the testimony of Cristand Jesberg conflicts with that of Williams,Icredit the latter IRON WORKERS,LOCAL 57743There being no exclusive referral system established, itfollows that any discrimination the Union may have prac-ticed against Hudnall or Williams did not violate Section8(b)(2) of the Act, and all allegations of the complaints inthat regard must be dismissed.N.L.R.B. v. Thomas RiggingCo., 211 F.2d 153, 157-158 (C.A. 9). I so find and con-clude.142.The 8(b)(1)(A) allegationsAlthough the General Counsel has failed to prove thatRespondent violated Section 8(b)(2) of the Act, and Section8(b)(1)(A) to the extent that it may be derivative of Section8(b)(2), I find and conclude that the evidence establishes aviolation of Section 8(b)(1)(A), with respect to Williams.InMiranda Fuel Company, Inc.,140 NLRB 181, 185,the Board for the first time held that Section 7 of the Actconfers upon employees:... the right to be free from unfair or irrelevant orinvidious treatment by their exclusive bargaining agentin matters affecting their employment.Accordingly, when the Board found inMirandathat theunion there involved caused the reduction of an employee'sseniority contrary to the terms of the collective-bargainingagreement, thereby depriving him of employment opportu-nities, it concluded that the union breached its duty of fairrepresentation and violated Section 8(b)(1)(A) of the Act,those who were referred by or had clearance from the Union,they explainedthat the affidavits were given when they had been in office only a shortperiod, and while they thought the statements to be true when the affidavitswere given,they later learned that such was not the fact While the affidavitswere admissible as declarations against interest,their binding effect need beonly such as is consistent with the whole record Upon consideration of theentire record,I am convinced that Crist, Jesberg, and Patrick were mistakenin their claim that the Union had an arrangement with the employers for anexclusive referral system14 The cases cited by the General Counsel in support of his argument thatthe evidence establishes the existence of an exclusive referral system, areplainly distinguishableIn International Union of Operating Engineers, Local624 (D S McClanahan),141 NLRB 615, the Board found the existence of anexclusive referral system primarily because the employer required the menreferred to him to "produce a referral slip from [the Union] as a conditionof employment,"idat 167. InLocal 7, International Association of Bridge, etcIronWorkers(Waghorne-Brown Company),144 NLRB 925, the Board's find-ing of an exclusive hiring system is based primarily on the testimony of theemployer's representative that"itwas definitely company policy to hire onlymen referred or cleared by the Union" (144 NLRB at 926)InPipe FittersLocal UnionNo 392 (Arco Products,Inc),130 NLRB 663 (reversed on othergrounds 136 NLRB 492), the finding of an exclusive referral system wasbased primarily on the fact that the employer when hiring men direct sentthem to the Union to have them establish their acceptability to the Unionbefore permitting them to work,and that the Union with full knowledge ofthe facts acquiesced and accepted the fruits of that arrangement(136 NLRBat 664)InLoca1215 IBEW(Eastern New York Chapterof NECA),136 NLRB1618, the finding of an exclusive referral system is predicated on the fact thata prior contract between the parties provided for such a system, and thoughtaken out of the subsequent contract,the parties acted and led employees tobelieve that the old contractual provision was still in effect The facts in thecases Just referred to are a far cry from those presented by the instant recordThe General Counsel's additional contention that Sec 8(b)(2) and(1)(A) ofthe Act was violated by Respondent because of the fact that it referred itsmembers to employment ahead of nonmembers and charged the nonmem-bers at least the same,or perhaps a higher, fee for the privilege of beingdiscriminated against in referrals stands on no better footing that his majorpremiseAssuming that the fees Respondent charged nonmembers wereexcessive,the exaction of such a fee only "becomes unlawful where the hiringhall is operated in a discriminatory and unlawful manner"(Waghorne-BrownCompany,supra,928)because its conduct was based on considerations whichwere irrelevant, invidious, or unfair.Id.at 185.15The facts in the instant case show that after Williamsbecame a member of Respondent Local on July 10,1969,16Respondent, acting through Jesberg with the ap-proval of Crist, refused to refer Williams to any job in theQuincy area, the area in which Williams lived and in whichhe sought jobs for obvious reasons. Instead, the only refer-ralsWilliams received were made by Crist and were all tojobs in the Burlington, Iowa, area, approximately 100 milesor more from where Williams lived. Obviously, to work onthese jobs Williams either had to travel long distances eachday or obtain living accomodations in the area where thejob was located. Although Williams was certainly not enti-tled to insist that he be referred only to Quincy jobs, he wasat least entitled to his fair share of them; that he did not getsuch is clear from Jesberg's own testimony that he alwaystoldWilliams that the latter had to get his referrals from theUnion's hall in Burlington. In pursuing this policy Respon-dent clearly discriminated against Williams in the matter ofemployment opportunities. Respondent took this action, Ifind and conclude, to retaliate against Williams because hehad filed the earlier charge against it, and because he hadcomplained about Jesberg's disparate treatment in the mat-ter of job referrals. That Williams' conduct in trying toobtain nondiscriminatory referrals constituted activity pro-tected by Section 7 of the Act is made clear by the Board'sdecision inHoisting & Portable Engineers, Local No. 4 (Carl-son Corporation),189 NLRB No. 52.The only justification Respondent attempted to showfor its discrimination against Williams was that the Unionhad decided that, because Williams had complained aboutJesberg's manner of referring, the best way to handle thematter was to remove Jesberg from the area of referringWilliams and to require the latter to obtain his referralsfrom Crist. I do not regard this as a showing of legal j ustifi-cation. In the first place, there is no showing that Williamsagreed to the plan, or in any way surrendered his right toreferrals from the Quincy "hall" on the same basis as othermembers of the local residing in the Quincy area. Secondly,had Respondent simply transferred the duty of making non-discriminatory referrals to Williams from Jesberg to Crist,with the result that Williams obtained his fair share of theQuincy work, no discrimination against Williams could befound, but what Respondent did was simply exclude Wil-liams-a member in good standing-from any employmentin the Quincy area. It is true, of course, that Respondent isnot required by law to operate a hiring hall, but, havingundertaken the task of assisting its members in finding jobs,it has the obligation of treating all its members in a fair andeven-handed manner, "without discrimination based on theexercise of Section 7 rights"(The Carlson Corporation, su-15Although the Board's 8(b)(1)(A) doctrine inMirandawas denied en-forcement by a divided Second Circuit (326 F 2d 172), the Court of Appealsfor the Fifth Circuit approved the doctrine inLocal 12, United Workers vN L R B,386 F 2d 12, enfg. 150 NLRB 312, and inVaca v. Sipes,386 U S171, the Supreme Court indicated its approval of the Board'sMirandadoc-trine16Williams' charge in this case was filed on June 28, 1971 Any discrimina-tion against him that occurred more than 6 months prior to the filing of saidcharge is, of course, barred by Sec 10(b) of the Act, but the prior events maybe relied on to throw light on the events that took place within the 10(b)period 44DECISIONSOF NATIONAL LABOR RELATIONS BOARDpray.By excluding Williams from employment in the Quin-cy area, because he exercised rights protected by Section 7of the Act, Respondent breached that duty for irrelevantand invidious reasons and thereby violated Section8(b)(1)(A) of the Act.Miranda Fuel Company, Inc., supra;Teamsters, etc. Local 923 (Yellow Cab Company),172 NLRBNo. 248;Hoisting & Portable Engineers, Local 4 (CarlsonCorporation), supra.I so find and conclude.With respect to Hudnall, the General Counsel's casestands on a different footing. To begin with Hudnall wasnever a member of Respondent. It was only after October7, 1970, that Hudnall was a member of an ironworkers localin Lubbock, Texas, and thereafter when working in thejurisdiction of Respondent did so as a "traveler." So longas the referral system was not anexclusiveone, and I havefound that it was not, Respondent could lawfully discrim-inate against Hudnall, and in favor of its members,or evenrefuse to make any referrals to Hudnall. In doing so Re-spondent would be guilty of no discrimination proscribedby the Act. Moreover, there is a complete absence of evi-dence that any discrimination Respondent may have prac-ticed against Hudnall was connected with concerted activityengaged in by the latter. He filed no charge against Respon-dent prior to his instant charge; nor did he, as did Williams,complain to the International concerning disparate referralsby any official of the Union. As Section 8(b)(1)(A), to theextent applicable here, proscribes only that discriminationwhich is "based on the exercise of Section 7 rights"(TheCarlson Corporation, supra),the failure of the General Coun-sel to establish that Hudnall was engaged in some concertedactivity and that Respondent discriminated against him be-cause of that activity requires that the 8(b)(1)(A) chargefiled by Hudnall be dismissed for lack of proof. I so find andconclude.Upon the foregoing findings of fact and the entire rec-ord in the case,Imake the following:CONCLUSIONS OF LAW1.The Unionisa labor organization within themeaning of Section 2(5) of the Act.2.Tri-StateSteel Erectors is an employer within themeaning of Section2(2) of the Act, andis engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.3. By discriminating against Williams in the matter ofreferrals because the latter had engaged in concerted activi-ty protectedby Section7 of the Act,Respondent engagedin and is engaging in unfair labor practicesproscribed bySection8(b)(1)(A) of the Act.4. Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5. Except tothe extent above found,the General Coun-sel has failed to establish by a preponderance of the evi-dence that Respondent engaged in any unfair labor practicealleged in the complaints.THE REMEDYIthaving been found that Respondent engaged inunfairlaborpractices proscribed by Section8(b)(1)(A) ofthe Act, it will be recommended that Respondent cease anddesist from such conduct and take certain affirmative actiondesigned and found necessary to effectuate the policies ofthe Act.Ithaving also been found that the discriminationagainstWilliams took the form of refusing to refer him tojobs in the Quincy area, it will be recommended that Re-spondent be required to make Williams whole for any lossof earnings he suffered by reason of the discriminationagainst him, by paying to him a sum of money equal to thewages he would have earned on and after April 4, absentsuch discrimination, less his net earnings elsewhere duringsaid period.17 Such loss of earnings, with interest thereon atthe rate of 6 percent per annum, shall be computed in themanner setforth inF.W.Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.As the evidence shows that Respondent does not main-tain a separate establishment in Quincy from which it thereoperated a hiring hall (Jesberg operating out of his home),the notice herein provided for cannot be posted at Quincy.Accordingly, it will be recommended that a copy of suchnotice be mailed to each member of the Union residing inthe Quincy area.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in the case, I hereby issue thefollowing recommended: 18ORDERRespondent, International Association of Bridge,Structural and Oranmental Iron Workers, AFL-CIO, LocalUnion No. 577, its officers, agents and representatives,shall:1.Cease and desist from discriminating against DarrellW. Williams, or any other member of Respondent, in thematter of referrals to jobs in the Quincy, Illinois, area, be-cause Williams, or any other member of Respondent, hasengaged in concerted activity protected by Section 7 of theNational Labor Relations Board Act, including but notlimited to the filing of charges with the National LaborRelations Board, or protesting to the International UnionwithwhichRespondentisaffiliated,regardingRespondent's practices in referring its members to jobs.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a)Make whole Darrell W. Williams for any loss ofearnings suffered by him since April 4, 1971, by reason ofRespondent's discrimination against him as herein found,less his net earnings in that period, in the manner set forthin the section hereof entitled "The Remedy."17As pointed out in fn.16,supra,backpay prior to December 28, 1970, isbarred by Sec. 10(b) of the Act.As the evidence shows that Williams workedin Florida from October 1970 until he returned to the Quincy area on orabout April 4, his backpay can run only from that period.As the amount ofbackpay can best be determined at the compliance stage of this case, nofinding is now made as to the number of jobs Williams might have obtainedfrom and afterApril 4,nor the durationof any such job.'s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,recommendations,and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions,and Order,and all objectionsthereto shall be deemed waived for all purposes. IRON WORKERS,LOCAL 57745(b) Post at its business office and meeting hall at Bur-lington, Iowa, copies of the attached notice marked "Ap-pendix."19 Copies of said notice, on forms provided by theRegional Director for Region 14 (St. Louis, Missour), afterbeing signed by an authorized representative, shall be post-ed by it immediately upon receipt thereof and be main-tainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to itsmembers are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material.(c)Mail to each of its members registered for employ-ment with its area steward at Quincy,Illinois,on or afterApril 1, 1971, at his last known address, a copy of theaforementioned notice. Copies of the notice to be mailed, onforms to be furnished by the aforesaid Regional Director,shall after being signed by an authorized representative, bedelivered to said Regional Director and properly addressedwith unsealed envelopes, with legal postage affixed, formailingby said Regional Director, together with a separatelist showing the name and last known address of each of itsmembers registered for employment with its area steward atQuincy,Illinois,on or after April 1, 1971.(d) Notify the aforesaid Regional Director, in writing,within 20 days from the receipt of this Decision, what stepsithas taken to comply herewith.20IT IS FURTHER RECOMMENDEDthat theBoard dismiss allallegationsof the complaints not herein specifically found.19 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."20 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified by deleting thewords"thisDecision," and substituting the words"thisOrder"present their evidence, the National Labor Relations Boardhas found that we, Iron Workers Local 577, violated'theNational Labor Relations Act, and ordered us to post thisnotice.We will comply with the Board's Order, and anycourt decree enforcing said Order, and notify you that:WE WILL make up to Darrell W. Williams any payhe lost after April 4, 1971, by reason of the discrimina-tion against him, together with 6-percent interest.WE WILL NOT discriminate against Darrell W. Wil-liams, or any other member of this local, in the matterof referrals to jobs in the Quincy, Illinois, area, becauseWilliams, or any other member of this local has en-gaged in activity protected by Section 7 of the NationalLabor Relations Act, including but not limited to thefiling of charges with the National Labor RelationsBoard, or protesting to the International Union aboutthe practices of this local concerning the manner inwhich job referrals are made.Dated,ByAPPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which both sides had the opportunity toINTERNATIONAL ASSOCIATION OFBRIDGE,STRUCTURAL ANDORNAMENTALIRONWORKERS,AFL-CIO,LOCAL UNION No577(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office,210 North 12th Boulevard, Room448, St.Louis,Missouri 63101,Telephone314-622-4174.